Citation Nr: 0930968	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-00 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from June 1989 to August 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for PTSD.  
The Veteran subsequently initiated and perfected an appeal of 
this rating determination.  

On his January 2005 VA Form 9, the Veteran requested a 
personal hearing before a member of the Board, seated at the 
RO, and such a hearing was scheduled for him in June 2009.  
However, on telephone contact with the RO in May 2009, the 
Veteran stated he would be unable to make his scheduled 
hearing, and requested his appeal be forwarded to the Board 
for consideration.  The Board accepts this statement as a 
withdrawal of his prior Board hearing request, and finds a 
remand to reschedule him for another Board hearing is not 
warranted. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008).  

In the present case, the Veteran has alleged several in-
service stressors related to his military service in 
Southwestern Asia during the first Persian Gulf War.  He 
stated that while serving in a Saudi Arabian port, a SCUD 
missile hit a boat or barge anchored close to his own vessel, 
and he witnessed the barge explode, killing many service 
members aboard.  He was unable to find his chemical suit at 
that time, and as a result was fearful he would be the victim 
of a chemical attack.  He also stated his own vessel came 
under attack one night, and everyone was forced to don 
chemical protective gear during the attack.  He described 
this experience as traumatic.  Subsequent to service, the 
Veteran has been diagnosed with PTSD, as well as other 
psychiatric disabilities, including major depressive 
disorder, schizoaffective disorder, and schizophrenia.  

Review of the evidence of record does not confirm the 
Veteran's claimed stressor events, but does suggest their 
plausibility.  Service personnel records confirm the Veteran 
was awarded the Southwest Asia Service Medal, and was given 
imminent danger pay between September 1990 and June 1991 due 
to his service in Saudi Arabia and Southwest Asia as part of 
Operation Desert Shield/Desert Storm.  His unit at the time 
was the 1099th Transportation Company.  The Veteran having 
alleged multiple plausible stressors, VA is obligated to make 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002).  Specifically, VA must attempt to verify the 
Veteran's claimed stressor with the assistance of the U.S. 
Army and Joint Services Records Research Center (JSRRC) in 
order to fully develop and adjudicate his service connection 
claim for PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files, including the 
Veteran's previous statements of 
stressors, and any additional information 
submitted by him, and prepare a summary of 
all claimed stressors, to include the 
alleged SCUD missile and/or chemical 
attacks on the Veteran's unit, the 1099th 
Transportation Company, in January and 
February 1991 during Operation Desert 
Storm.  This summary and all associated 
documents should be sent to the U.S. Army 
and Joint Services Records Research Center 
to obtain any records which would 
corroborate the alleged attacks.  

2.  Thereafter, schedule the Veteran for a 
comprehensive psychiatric examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  After examining the 
Veteran and reviewing all evidence of 
record, the examiner should state whether 
a diagnosis of PTSD or any other 
psychiatric disability is warranted and, 
if so, whether the diagnosis is based 
solely on any independently corroborated 
in-service stressor event.  

If the evaluation results in a diagnosis 
of PTSD on any basis, the examiner should 
specify (1) whether any alleged stressor 
found by the RO to be established by the 
evidence of record is sufficient to 
produce PTSD; and (2) whether there is a 
link between current symptomatology and 
one or more of the inservice stressors 
found to be established by the record and 
found to be sufficient to produce PTSD.  

If a diagnosis of PTSD is not made, the 
examiner should address the prior 
diagnoses of PTSD found within the 
Veteran's VA treatment records.  With 
respect to any psychiatric disorder other 
than PTSD identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such disorder 
is etiologically related to service.  Any 
medical opinion expressed by the examiner 
should be accompanied by a complete 
rationale. 

3.  After all of the aforementioned 
development has been completed, 
readjudicate the Veteran's service 
connection claim for PTSD based on 
consideration of all evidence of record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).  

